Opinion issued May 18, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-21-00058-CV
                            ———————————
        IN RE BILLY RICHARDS A/K/A BILLY HOLMES, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On February 1, 2021, relator, Billy Richards, also known as Billy Holmes,

proceeding pro se, filed a petition for a writ of mandamus, asserting that the

purported respondent, the Honorable Steven Kirkland, “fail[ed] and refus[ed] . . . to

perform his ministerial duty to render a decision” on relator’s July 21, 2021 petition

for writ of mandamus, allegedly filed by relator in the 334th District Court of Harris

County, Texas. However, at the time relator filed his petition for writ of mandamus
with this Court, Judge Kirkland had ceased to hold the office of judge of the 334th

District Court of Harris County, Texas.

      Accordingly, on February 9, 2021, we issued an order substituting the

Honorable Dawn Rogers for Judge Kirkland as respondent and abated and remanded

this original proceeding to allow Judge Rogers an opportunity to consider the

pleadings made the basis of relator’s petition. See TEX. R. APP. P. 7.2(a), (b). On

March 17, 2021, relator filed a motion to reinstate this original proceeding, because

respondent “has failed to take any action.”

      We reinstate this original proceeding and deny relator’s petition for writ of

mandamus.1

      Mandamus is an extraordinary remedy that is only available in limited

circumstances. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992).

Mandamus relief is only appropriate where the moving party establishes that the trial

court has abused its discretion or violated a legal duty, and the party has no adequate

remedy by appeal. See id.

      Relator’s petition for writ of mandamus asserts that respondent has failed to

perform her ministerial duty to rule on his July 21, 2020 petition for writ of

mandamus, purportedly filed in the trial court on July 21, 2020. “[A]dmittedly, the


1
      The underlying case is Billy Richards a/k/a Billy Holmes v. Bryan Collier, Cause
      No. 2020-43560, in the 334th District Court of Harris County, Texas, the Honorable
      Dawn Rogers presiding.

                                           2
need to consider and rule upon a motion is not a discretionary act.” In re Chavez,

62 S.W.3d 225, 228 (Tex. App.—Amarillo 2002, orig. proceeding). “A trial court

has a ministerial duty to consider and rule on motions properly filed and pending

before the court and mandamus may issue to compel the [trial court] to act.” In re

Layton, 257 S.W.3d 794, 795 (Tex. App.—Amarillo 2008, orig. proceeding).

However, it is relator’s burden to establish that his July 21, 2020 petition for writ of

mandamus was properly filed and brought to the attention of the trial court. See In

re Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding)

(relator must “illustrate that the [trial] court received and was aware of” the pleadings

at issue).

       Relator has failed to present this Court with an appendix or mandamus record

sufficient to establish that his July 21, 2020 petition for writ of mandamus was filed

in the trial court or otherwise brought to the attention of the trial court.2 Thus, while

the act relator seeks to compel in this case is ministerial in nature, he is not entitled

to mandamus relief. See In re Chavez, 62 S.W.3d at 228 (“And, because the state of

the record prevents us from holding that the trial court was aware of the motion, we



2
       The Texas Rules of Appellate Procedure require a petition for writ of mandamus to
       be accompanied by an appendix including “a certified or sworn copy of any order
       complained of, or any other document showing the matter complained of.” See TEX.
       R. APP. P. 52.3(k)(1)(A); see also TEX. R. APP. P. 52.7(a)(1) (“Relator must file with
       the petition a certified or sworn copy of every document that is material to the
       relator’s claim for relief and that was filed in any underlying proceeding.”).

                                             3
cannot say that the trial court abused its discretion in allegedly failing to act on

same.”); see also In re Villareal, 96 S.W.3d at 710 (“[A] court cannot be faulted for

doing nothing when it was not aware of the need to act.”).

      Accordingly, we deny relator’s petition for writ of mandamus. All pending

motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Guerra, and Farris.




                                          4